Citation Nr: 0520161	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that, in pertinent part, denied the veteran's 
claim for service connection for a low back disability.  In 
February 2005, the veteran testified before the Board at a 
travel board hearing that was held at the RO.

The Board notes that the veteran sought to reopen a prior 
denial of service connection for a neck disability at the 
February 2005 travel board hearing.  The Board refers this 
matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current low back disability 
began in or is related to injuries he sustained while in 
service.  The Board notes that the service medical records on 
file for the veteran are dated through June 1996.  These 
records indicate that he injured his back on several 
occasions.  Because the veteran was discharged in March 1999, 
and his report of examination and report of medical history 
at discharge are not included in the file, it does not appear 
that the Board has the veteran's complete service medical 
records before it for review.  In light of the foregoing, the 
Board finds that there may be outstanding relevant evidence, 
and as such, an additional attempt to assist the veteran in 
obtaining his service medical records should be made.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Obtain the veteran's complete 
service medical records.  Document all 
attempts to obtain those records in the 
claim folder and continue attempts to 
obtain them until it is reasonably 
certain that further attempts would be 
futile or it is reasonably certain that 
the records do not exist.

2.  Readjudicate the claim for service 
connection for a low back disability.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



